Citation Nr: 1750982	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-27 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1951 to July 1953.  

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied by the RO in July 2004 on the basis that the Veteran did not have a diagnosed hearing loss disability; the Veteran did appeal that decision.

2.  Evidence received since the July 2004 rating decision is new, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening a previously denied claim of service connection for a bilateral hearing loss disability have been met. 38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for service connection for bilateral hearing loss was denied in a July 2004 rating decision.  The Veteran did not file a notice of disagreement, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A claim that has been previously denied may be reopened if new and material evidence is received with respect to that claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for hearing loss was denied in an unappealed July 2004 rating decision.  The RO determined that a bilateral hearing loss disability for the purposes of 38 C.F.R. § 3.385 was not established.  The Veteran did not appeal the decision. 

At the time of the July 2004 rating decision, the evidence of record consisted of the Veteran's service treatment records and lay statements from the Veteran.  He was not provided with a VA examination.

Evidence added to the record since July 2004 includes a VA audiologic examination dated in March 2014 that demonstrates that the Veteran has a hearing loss disability in both ears by VA standards.  

This evidence is new and also constitutes material evidence as the evidence shows the Veteran has a current hearing loss disability, the lack of evidence of which was a basis for the previous denial.  Thus, the claim of service connection for a bilateral hearing loss disability is reopened due to the receipt of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  The reopened claim is further addressed in the remand section.


ORDER

The claim for service connection for bilateral hearing loss is reopened.


REMAND

VA audiometric testing in March 2014 showed hearing loss in both ears by VA standards.  The Veteran served in combat in Korea and was awarded a Purple Heart Medal for shrapnel wounds incurred in service.  Thus, exposure to acoustic trauma in service must be conceded.  The Veteran reported at the March 2014 examination that his tinnitus had been present since 1951.  

The VA audiologist in March 2014 stated that the Veteran's hearing loss was less likely than not to be due to an event in military service because "service medical records are completely silent as to complaints, diagnosis, or treatment for hearing loss.  Upon separation from service no disability was noted."  The examiner indicated that the etiology of the tinnitus was likely related to the hearing loss.  The examination report did not include any information from the Veteran regarding acoustic trauma either in service or in the decades since service.

Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As the nexus opinion is insufficient for adjudication of the claim, a new opinion is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination.  The electronic claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  A detailed history of the Veteran's in-service and post-service noise exposure should be taken.  All necessary tests and studies should be conducted.

The examiner is to indicate whether it is at least as likely as not (probability of 50 percent) that current hearing loss and/or tinnitus is related to the Veteran's noise exposure in service, consistent with his combat service in Korea.  

The examiner is advised that a medical opinion based solely on the absence of documented hearing loss in the service treatment records is inadequate.  Thus, in offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service noise exposure and the incurrence and continuity of tinnitus and decreased hearing symptoms.  The examiner's opinions and rationale should reflect consideration of such factors.  

2.  Then, readjudicate the claims.  If either benefit remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


